Citation Nr: 1210697	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-13 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for status post myocardial infarction.

2.  Entitlement to service connection for heart murmurs and irregular heart rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel





INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claims must be remanded for further procedural and evidentiary development. 

First, the Veteran's file appears to be incomplete.  The last page of the February 2008 VA examination report, which includes the VA examiner's opinion, is cut short in the middle of a sentence.  The complete VA examination report and opinion should be obtained and associated with the claims file.   

Second, this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Although the VA examiner provided an opinion as to whether the Veteran's current heart disabilities were related to the Veteran's hypertension, the examiner did not provide an opinion as to whether his current heart disabilities were related to his military service.  Such questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

Furthermore, the February 2008 examiner stated that the Veteran's coronary artery disease developed as a result of hypertension and cigarette smoking and can be considered a contributor to coronary artery disease.  Later the examiner concludes that the Veteran's heart conditions were not likely related to or aggravated by hypertension.  The Board finds that further clarification is needed as to these seemingly opposing statements.

The Board adds that the agency of original jurisdiction (AOJ) has not provided adequate notification addressing the information and evidence needed to substantiate a claim for service connection on a secondary basis.  This is significant because the statutory and regulatory provisions addressing secondary service-connection claims, outlined in 38 C.F.R. § 3.310, are different from the provisions addressing direct service-connection claims.  See 38 C.F.R. § 3.303.  Corrective notification action is thus needed.  38 C.F.R. §§ 3.159(b). 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should send the Veteran a letter informing him about the information and evidence that is necessary to substantiate the claims, in terms of 38 C.F.R. §§ 3.303  and 3.310, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

2.  The RO should obtain a complete copy of the February 2008 VA examination report, including the entire opinion, and associate it with the claims file.  

3.  The RO should then request an addendum opinion from the February 2008 examiner.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND.

If the Veteran does in fact have a current heart disability, the examiner should provide a response to the following inquiries: 

a)  For each heart disability identified (to include residuals of a myocardial infarction), proffer an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the disability is etiologically related to his military service.

b) The examiner should comment on the diagnosis of systolic heart murmur noted in the service treatment records.  Specifically, the examiner should indicate whether such in-service notation is a manifestation of any current disabling cardiovascular disability.  

c) For each heart disability identified, is it as likely as not that disability is caused by his service-connected hypertension?

d) For each heart disability identified, is it as likely as not that the disability that was aggravated beyond its normal progression by his service-connected hypertension? 

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation. 

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.  If the examiner is unable to supply the requested opinions, he or she should provide an explanation for why such opinion could not be rendered. 

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should review the Veteran's entire record, and readjudicate the Veteran's claims.  If the claims are denied, in whole or in part, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

